Judgment, Supreme Court, Hew York County, entered May 4, 1973, dismissing a petition to compel respondent City Rent Agency to process certain applications for net annual return (hardship) adjustments in accordance with the Rent Regulations in effect prior to the adoption of Amendment 33 to said regulations, unanimously reversed, on the law, without costs and without disbursements, and vacated, the application granted and respondent City Rent Agency directed to process said applications. This *696is. a companion appeal to Matter of Kerr v. Urstadt (42 A D 2d 694), decided simultaneously herewith. Since we have determined on the related appeal that Amendment 33 to the City’s Rent Regulations is invalid, petitioners are now entitled to the relief sought herein. Concur — Stevens, P. J., Kupferman, Murphy, Steuer and Capozzoli, JJ.